DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 31, 2021.
Claims 1, 6, 8, 9, 11, 23, 24 and 28 have been amended and are hereby entered.
Claims 1 – 6, and 8 – 28 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on January 22, 2021, and March 29, 2021, have been considered. Signed copies of the corresponding 1449 form have been included with this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8-10, 12-16, and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147).
As per claims 1, 5, 6, 8 – 10, 12, and 13, Bohnsack teaches:
An upper for an article of footwear comprising a spray formed first layer comprising a first material, wherein the first layer includes an exposed surface that defines an exterior of the upper ([Abstract]: “The spray-on fabric is sprayed onto the 
The exposed surface includes a plurality of repeating pattern units disposed at the exposed surface, each repeating pattern unit comprising a plurality of three dimensionally raised structural surface components ([0010]: “The three dimensional last is produced to include multiple exterior footwear surfaces having the aesthetic footwear surfaces having the aesthetic footwear designs expressed in a three dimensional form.” Fig. 1 of Bohnsack shows a representative shoe last with a plurality of design features. Specifically, a repeating pattern of channels is shown, along with a star and a circle, but Bohnsack also teaches “the footwear aesthetic designs can be placed anywhere on the exterior of the footwear to provide a desired visual effect and/or functional effect” [0041] and that the designs can be three dimensional and can project from exterior surfaces ([0009]).
An interior surface of the upper is free of three dimensional structural surface components (Fig. 3 of Bohnsack, shown below shows a section view of the upper. As the structural surface components are not disposed along the entire upper, there is at least one interior surface (such as the surface indicated by the arrow) which is free of the three dimensional structural surface component, as claimed.)
    PNG
    media_image1.png
    237
    615
    media_image1.png
    Greyscale

A second layer comprising a second material, the second layer being adhered to the first layer, wherein a transition zone comprising a mixture of the first and second materials ([0057]: “The spray robot can be configured to apply another coating to the exterior surfaces of the last and/or over previous layers of sprayed on material… in the form of a second spray-on fabric, having physical properties that are different from the first spray on fabric already applied to the last.” As the layers are sprayed directly over one another without an intermediate adhesive layer, it would naturally follow that a transition layer with a mixture of the first and second materials is formed, in at least the interface of the layers, as spray-forming non-woven layers would results in layers with some amount of porosity. As the second layer is a sprayed-on fabric, it comprises a textile material as required by claim 12. As per claim 13, Bohnsack teaches that these fabrics are non-woven [0011].)
The repeating pattern units extend adjacent to each other along the exposed surface and include raised arc-shaped rib structures and arc-shaped channels disposed between the rib structures along a side and at a toe end of the upper as recited in claims 8 and 10 (Fig. 1 of Bohnsack shows a representative upper of the last, wherein raised arc-shaped rib structures and arc-shaped channels are shown as a pattern option. These structures extend along a side at the toe end, as claimed)

    PNG
    media_image2.png
    392
    603
    media_image2.png
    Greyscale

Bohnsack teaches that the “the aesthetic designs of the entire footwear or aesthetic designs to be included in preselected portions or regions of the footwear” ([0009]), which is seen as including a design choice to provide the pattern over a majority of the exposed surface as claimed, Bohnsack does not explicitly teach:
The repeating pattern unit disposed over at least 75% of the exposed surface
Farris teaches articles of footwear including an upper with a repeating pattern disposed over the surface of the entire shoe (Abstract, FIG. 1). Farris teaches that the upper may have any design, shape, size, and/or color ([0029]).  It would have been obvious to one of ordinary skill in the art to form the footwear of Bohnsack, and adjusting and varying the amount of the design on the surface, such as within the amount claimed, because Bohnsack teaches the design patterns can be customized for a desired visual and/or functional effect ([0041]). Farris establishes that it was known in the art to provide shoes with a majority of the surface covered in repeating pattern 30 and 32 over a majority of the shoe surface would result in a plurality of sets of repeating pattern units as required by claim 9.
As per claim 14, Bohnsack teaches:
Wherein the second layer comprises a spray formed fibrous mixture of staple fibers combined with a binder material ([0033]: “The spray on fabric can be in a composition comprising fibers, a binder, and a first carrier in which the binder is dissolved.”)
As per claims 15 and 16, Bohnsack teaches:
A structural component embedded between the first and second layers, wherein the structural component has a greater hardness values than a hardness value for each of the first and second layers wherein the structural component is located at a heel end of the upper, at a toe end of the upper or along a lateral or medial side of the upper ([0058]: “Structural components can be added to the upper… to add structural stability and rigidity to the fabric upper in pre-selected regions… [A] strip of flexible plastic… can be embedded within the spray-on fabric by spraying  first portion of the fabric on the last, covering that first portion with a strip, and then spraying another second portion of spray-on material over the strip and adjacent, previously sprayed on fabric.” As the plastic material is intended to add structural stability and rigidity, it would naturally follow that it has a greater hardness value than a hardness value for each of the first and second layers as claimed. As per claim 16, in [0065], Bohnsack identifies toe bumpers and heel counters as potential locations for these reinforced areas.)
As per claim 21, since the layers of Bohnsack are sprayed on, it would naturally follow that the layers are seamless.
As per claim 22, Bohnsack teaches:
An article of footwear comprising the upper and a sole adhered to the upper (Abstract: “With the upper turned inside out, a sole can be joined to the fabric upper to form the footwear.”)
As per claim 23, Bohnsack teaches in Fig. 1 that the three dimensionally raised structural surface components are positioned along the exterior of the upper. The claimed limitation “to provide a ripstop that prevents the upper from tearing at the one or more locations” is functional language. As Bohnsack teaches the structural surface components in the claimed location, it is capable of performing the claimed function.

Claims 2 - 4, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147) as applied to claims 1, 5, 6, 8-10, 12-16, and 21 – 23 above, and further in view of Zhang (US20110185594A1).
As per claim 2, the prior art combination teaches all the limitations of claim 1. While the prior art combination teaches that successive layers of the spray on material can be applied over one another (Bohnsack, [0059]), the prior art combination doesn’t specifically teach a third spray on layer as required by claim 2. As per claims 3 and 4, the prior art combination teaches that the sprayed material can be a variety of materials, including polymers (Bohnsack, [0030]) but the prior art combination does not specifically teach that the second material comprises a polyurethane foam material and the first material comprises a polyurethane material that has a greater density than the polyurethane foam material as required by claims 3 and 4.
Zhang teaches spray formed shoe uppers made of polyurethane ([0006 – 0009]). Zhang further teaches:
A spray formed third layer comprising a third layer comprising a third material, the third layer being adhered to the second layer ([0043]: “The shoe upper can comprise a polyurethane outer layer, a polyurethane foam layer and an inner layer…”)
Wherein the first material comprises a polyurethane material that has a greater density than the polyurethane foam material ([0095 – 0096]: “The density of the polyurethane outer layer provided in the invention is 0.5 – 1.5 g/cm3… The density of the polyurethane foam layer provided in the invention is 0.03 – 0.5 g/cm3.” Zhang teaches that the foam layer can be used to improve the wearing comfortableness and provide cushioning protection for the foot ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the spray-on footwear of the prior art combination, wherein the spray-on polymer comprises polyurethanes in a three-layer structure including polyurethane foams having different densities, as taught by Zhang, motivated by the desire to form spray-on footwear comprising polymers and a layer structure known in the art as being predictably suitable for use in the manufacture of shoes. 
As per claims 24 and 25, the teachings of the prior art combination set forth above are incorporated here. The prior art combination teaches that successive layers of the spray on material can be applied over one another (Bohnsack, [0059]), the prior art combination doesn’t specifically teach a third spray on layer. Zhang teaches a three-layered structure ([0043]) and that these structures are suitable arrangements of layers for shoes. When the layers are sprayed as taught by the prior art combination, in a three-layered structure as taught by Zhang, since there is no adhesive layer binding the layers, it would naturally follow that where the spray formed layers contact each other, a transition zone comprising a mixture of the second and third material will 
As per claim 27, Zhang teaches that the thickness of the first layer can be between 0.5 to 3.0 mm, which is interpreted to read on the “film” limitation. Note that there does not appear to be a structural distinction between a film and a layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147) as applied to claims 1, 5, 6, 8-10, 12-16, and 21 – 23 above, and further in view of Toronjo (US20140101816).
As per claim 11, the prior art combination teaches that the footwear design can be customized [Bohnsack, 0041]. However, the prior art combination does not explicitly teach:
Wherein the three dimensionally raised structural surface components of a repeating pattern unit comprise a pattern of three dimensionally raised auxetic structures.
Toronjo teaches articles of apparel, particularly footwear, including auxetic structure (Abstract, [0002], [0108]). Toronjo teaches an auxetic layer being a plurality of segments ([0076]), the segments being comprised of foam and being printed directly on a base layer ([0080], [0082]). Toronjo teaches that the auxetic patterns may include a variety of shapes ([0077]) and help by providing structures that can conform to various curvatures ([0006]). Toronjo teaches that a foam layer may be provided between and couples the auxetic layer to the base layer, wherein the foam layer is substantially the same shape and size as the auxetic layer, 
It would have been obvious to one of ordinary skill in the art to form the footwear of the prior art combination, wherein the pattern comprises the auxetic pattern in combination with the foam pattern, or alternatively substituting the pattern of the prior art combination with the auxetic pattern of Toronjo, motivated by the desire to predictably provide structures that having a comfortable yet secure fit.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147) as applied to claims 1, 5, 6, 8-10, 12-16, and 21 – 23 above, and further in view of Jia (US8316561).
As per claim 17, the prior art combination teaches all the limitations of claim 15. The prior art combination does not teach:
An annular member aligned with a corresponding opening extending through each of the first and second layers. 
Jia teaches a shoe comprising a shoe lace and longue configuration (Abstract). Jia further teaches:
An annular member aligned with a corresponding opening extending through each of the first and second layers (Column 2, Lines 6 – 9: “The five eyelets are typically grommet circular opening with the grommet having an inside portion and an outside portion secured together over cloth.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the shoe as taught by the prior art combination to include the shoe lace grommets as taught by Jia. One of ordinary skill in the art would have been motivated to make this modification because Jia teaches that “laces have become a standard part of the fashion of the shoe industry. Therefore total omission of laces is… not preferable” (Column 1, Lines 16 – 19).

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147) as applied to claims 1, 5, 6, 8-10, 12-16, and 21 – 23 above, and further in view of Dojan (US20100175276).
As per claims 18 – 20, the prior art combination does not teach:
An upper in which the first layer forms an exterior layer of the upper and includes an opening extending through the first layer to expose a portion of the upper underlying the first layer, wherein the second layer comprises a textile material and a portion of the second layer is disposed at the opening.
Dojan teaches a multi-layer shoe (Abstract). The multi-layer shoe can comprise a base layer and a cover layer ([0036]). Either or both of the layer can be perforated (0036]). By perforating the layers, shoes are provided that impart greater breathability or air permeability ([0036]). When only the upper layer is perforated, the second layer is exposed as claimed.
It would have been obvious to one of ordinary skill before the effective filing date to provide perforations in areas of the shoe taught by the prior art motivated by the desire to predictably improve the breathability and air permeability of the regions.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (US20170238659A1) and Farris (US20170035147) as applied to claims 1, 5, 6, 8-10, 12-16, and 21 – 23  above, and Zhang (US20110185594A1), as applied to claims 2 - 4, 24, 25, 27 and 28 above, and further in view of Dojan (US20100175276).
As per claim 26, the prior art combination does not teach:
The first layer further includes an opening and the structural component is located at the opening such that a portion of the structural component is visible.
Dojan teaches a multi-layer shoe (Abstract). The multi-layer shoe can comprise a base layer and a cover layer ([0036]). Either or both of the layer can be perforated (0036]). By perforating the layers, shoes are provided that impart greater breathability or air permeability ([0036]). When only the upper layer is perforated, the second layer is exposed as claimed.
It would have been obvious to one of ordinary skill before the effective filing date to provide perforations in areas of the shoe taught by the prior art motivated by the desire to predictably improve the breathability and air permeability of the regions. When the perforations of the first layer are provided in the regions containing the structural component, such as in the heel, it would naturally follow that the perforations would cause portions of the structural component to be visible from the exterior of the upper at the opening as claimed.
Response to Amendments
Applicant’s amendments to the claims, filed January 31, 2021, caused the withdrawal of the rejection of claims 1, 5, 8, 12 – 16 and 21 -23 under 35 U.S.C. 102(a)(2) as anticipated by Bohnsack, as set forth in the office action mailed December 23, 2020.
Applicant’s amendments to the claims, filed January 31, 2021, caused the withdrawal of the rejection of claims 2 – 4, 24, 25, and 27 under 35 U.S.C. 103 as obvious over Bohnsack and Zhang, as set forth in the office action mailed December 23, 2020.
Applicant’s amendments to the claims, filed January 31, 2021, caused the withdrawal of the rejection of claim 17 under 35 U.S.C. 103 as obvious over Bohnsack and Jia, as set forth in the office action mailed December 23, 2020.

Response to Arguments
Applicant's arguments filed January 31, 2021, have been fully considered but they are not persuasive.
Applicant argues that the auxetic shaped openings of Farris cannot be reasonably construed as an upper including three dimensionally raised structural surface components over at least 50% of the exposed surface/exterior surface of the upper as claimed. Applicant’s argument is moot based on the new ground of rejection.  Note that Farris teaches a repeating pattern disposed over the surface of the entire shoe.
Applicant argues that the raised ribs 31 for the upper described by Bohnsack are not arc shaped as claimed in the instant application. Examiner respectfully disagrees. The claim requires “arc shaped ribs.” While Fig. 5D presented by Applicant is shown as a particular example of arc 31 of Bohnsack.
Applicant generally argues that the remaining dependent claims are not taught or suggested by the prior art references of record. Examiner respectfully disagrees. As shown above, the combination of prior art references do provide teaching and motivations for the features of the dependent claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789